     Case 6:20-cv-00073-NKM Document 1 Filed 11/08/20 Page 1 of 4 Pageid#: 1



                                                                                      11/8/2020
                                                                                       11/9/2020
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION


TERA DUDIS,                                     )
     Plaintiff                                  )
                                                )
v.                                              )      CIVIL CASE NO. 6:20CV00073
                                                )
CENTRA HEALTH, INC.,                            )      JURY TRIAL DEMANDED
    Defendant.                                  )


                                            COMPLAINT

        Plaintiff, Tera Dudis, moves for judgment against Defendant, Centra Health, Inc.; and as

grounds therefore, states as follows:

                                             SUMMARY

     1. This is a suit for retaliation and constructive discharge authorized and instituted pursuant

        to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e, et seq.

                                 JURISDICTION AND VENUE

     2. This Court has jurisdiction pursuant to 42 U.S.C. §2000e-5(f) and 28 U.S.C. §1343(a)(4).

     3. Venue is proper in the Court and in its Lynchburg Division because all acts relevant to

        this Complaint occurred in the City of Lynchburg and within the Western District of

        Virginia.

                                                FACTS

     4. Plaintiff timely filed a charge of discrimination with the Equal Employment Opportunity

        Commission; received a notice of right to sue dated September 1, 2020; and files this

        action within 90 days of receipt of the notice of right to sue.



                                        Tera Dudis v. Centra Health, Inc. ● Complaint ● Page 1 of 4
Case 6:20-cv-00073-NKM Document 1 Filed 11/08/20 Page 2 of 4 Pageid#: 2




5. Defendant Centra Health, Inc. is a non-stock Virginia corporation doing business across

   central and southern Virginia. Its registered agent is Holly Trent.

6. Plaintiff was hired by Defendant, as a Senior Medical Physicist, on or about July 26,

   2016.

7. On or about November 20, 2019, Plaintiff engaged in protected activity when she made a

   sexual harassment complaint to her supervisor, Stephen Terry, the Director of Physics;

   and Dr. Joy Hilliard, Radiation Oncologist. Plaintiff complained that she was being

   sexually harassed by a co-worker.

8. On November 24, 2019, Plaintiff memorialized her sexual harassment complaint in

   writing directed to Jennifer Kellogg, Defendant’s HR Senior Business Partner.

9. On November 25, 2019, Mr. Terry, the Director of Physics, and Carol Riggins, the

   Managing Director of the Cancer Center, took Plaintiff’s employment badge; removed

   her access to her work computer and network; and ordered her to leave the premises.

10. On November 27, 2019, Defendant advised Plaintiff that she was suspended without pay.

   The duration of the suspension was not specified.

11. On December 2, 2019, Plaintiff received a call from LaRoya Eanes-Walton, HR

   Generalist, advising Plaintiff that the decision to suspend her had been reversed and she

   could return to work.

                                  CAUSE OF ACTION

12. Defendant violated Plaintiff’s civil rights under Title VII of the Civil Rights Act of 1964,

   42 U.S.C. §§2000e, et seq. by suspending Plaintiff for making a complaint of sexual

   harassment. There was no legitimate reason to suspend the Plaintiff’s employment.



                                 Tera Dudis v. Centra Health, Inc. ● Complaint ● Page 2 of 4
   Case 6:20-cv-00073-NKM Document 1 Filed 11/08/20 Page 3 of 4 Pageid#: 3




   13. The employment suspension was imposed with malice or reckless deliberate indifference

       to the federally protected rights of Plaintiff.

   14. Immediately following the unlawful suspension, and in a deceitful effort to justify the

       suspension as motivated by something other than reprisal for protected activity,

       Defendant concocted a bogus investigation of Plaintiff for alleged workplace infractions.

       This bogus investigation was a pretext for unlawful retaliation and did not result in any

       disciplinary action against Plaintiff.

   15. Defendant’s conduct was outrageous and intolerable.

   16. Plaintiff was constructively discharged, i.e., she was forced to resign on February 4,

       2020.

                                            DAMAGES

   17. As a direct and proximate result of Defendant’s actions, Plaintiff has suffered and

       continues to suffer loss of pay and benefits; has suffered and continues to suffer damage

       to her professional reputation; and has suffered and continues to suffer severe emotional

       distress.

   18. As a direct and proximate result of Defendant’s actions, Defendant is liable for

       compensatory and punitive damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for injunctive and

equitable relief, reinstatement, back pay, compensatory damages in the amount of TWO

MILLION DOLLARS ($2,000,000.00); punitive damages in amount proven at trial, together

with pre-judgment interest, and costs and attorney’s fees to the extent recoverable by law, and

for such other and further relief as may be just and equitable.



                                      Tera Dudis v. Centra Health, Inc. ● Complaint ● Page 3 of 4
  Case 6:20-cv-00073-NKM Document 1 Filed 11/08/20 Page 4 of 4 Pageid#: 4




      Trial by jury is demanded.

                                   Respectfully submitted,

                                       TERA DUDIS
                                        By Counsel


JAMES RIVER LEGAL ASSOCIATES
7601 Timberlake Road
Lynchburg, Virginia 24502
P (434) 845-4529
F (434) 845-8536
mvalois@vbclegal.com


By: /s/ M. Paul Valois
   M. Paul Valois, Esquire
   Counsel for Defendant
   Virginia State Bar No. 72326




                                   Tera Dudis v. Centra Health, Inc. ● Complaint ● Page 4 of 4
